PER CURIAM.
Having regard to the peculiar facts and circumstances of this ease, the relations existing between the mortgagor and the mortgagee, especially that the contested mortgage for $5,225, assuming the same to have been given originally for a valid consideration and effective as between the parties, was by understanding, if not by agreement, withheld from the record, so as not to affect the mortgagor’s credit, the conclusion of the court is that the action of the District Judge and the referee, expunging and disallowing the said claim from the list of those upon the trustee’s record, should be approved and affirmed. We are led to this view, moreover, by the fact that the case seems to be ruled by those of National Bank of Athens v. Shackelford, 36 S. Ct. 17, 239 U. S. 81, 60 L. Ed. 158 (in the Circuit Court of Appeals, 208 F. 677, 678, 125 C. C. A. 575); In re Lamie Chemical Co. (C. C. A.) 296 F. 24, 28; Millikin v. Second National Bank, 206 F. 14, 19, 124 C. C. A. 148 (both decisions of this court).
Affirmed.